                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                           Case No.: 3-20-CV-298-RJC-DSC

STEVEN COUTRIER,                             )
                                             )
      Plaintiff,                             )
                                             )   ORDER GRANTING DEFENDANT’S
v.                                           )    UNOPPOSED MOTION TO STAY
                                             )     PROCEEDINGS AND COMPEL
                                             )          ARBITRATION
FVE MANAGERS INC.                            )
d/b/a SUMMIT PLACE OF                        )
SOUTHPARK,                                   )
                                             )
      Defendant.                             )


       Upon consideration of Defendant’s Unopposed Motion to Stay Proceedings and Compel

Arbitration, all papers and arguments in support of, and

       It appearing to this Court that Plaintiff consents to Defendant’s Unopposed Motion to Stay

Proceedings and Compel Arbitration; and that good cause exists for the granting of this Motion;

and that the Motion should be allowed.

       IT IS THEREFORE ORDERED that Defendant’s Unopposed Motion to Stay

Proceedings and Compel Arbitration, be and the same is hereby GRANTED.

       IT IS FURTHER ORDERED that Plaintiff shall proceed to arbitration in accordance

with the terms of his Agreement as to Defendants.

       IT FURTHER ORDERED that this proceeding is STAYED as to the claims against

Defendants pending Arbitration.

       IT IS FURTHER ORDERED that the parties shall file a status report 120 days from the

date of this Order and every 120 days thereafter.




                                                 1
       Case 3:20-cv-00298-RJC-DSC Document 8 Filed 07/28/20 Page 1 of 3
SO ORDERED.
                         Signed: July 28, 2020




                                 2
Case 3:20-cv-00298-RJC-DSC Document 8 Filed 07/28/20 Page 2 of 3
                               3
Case 3:20-cv-00298-RJC-DSC Document 8 Filed 07/28/20 Page 3 of 3
